Title: Alexander Burot to Thomas Jefferson, 23 October 1809
From: Burot, Alexander
To: Jefferson, Thomas


          Monsieur  Richmond 23 8bre 1809
          Ce n’est point à Mr Thomas Jefferson président des États unis, dont le nom Sera à Jamais Celebre dans les deux hémispheres, pour avoir su allier les qualités Sublimes de L’homme d’État, avec les vertus du Citoyen, que je m’adresse; c’est à Mr Jefferson habitant, planteur de Virginie et pere de famille au quel j’ay L’honneur d’avoir recours dans L’infortune.
           par Suitte des malheurs de St Domingue, je me Suis refugié dans cet état dès L’année 1796 avec ma femme et deux enfans. à mon arrivée j’achettai une plantation dans la comté de Chesterfield, et mon épouse me fit pere de trois autres enfans nés en Virginie. j’amenai aussi avec moy neuf domestiques Negres et Mulâtres, que je choisis sur mes plantations de St Domingue pour servir ma famille. lors de l’arrivée des francais, je retournai à St Domingue. la rupture du traité d’Amiens, nous fit évacuer dans L’isle de Cuba, d’ou je suis parti en vertu des proclamations du Cape général de Cette Isle Espagnole. à mon arrivée ici le 1er aoust de Cette année, j’ay trouvé tous mes negres libres, ma femme chassée de Sa plantation, n’ayant pu payer un Mortgage par le défaut de ses cultivateurs devenus libres, en un mot, ma famille et moi réduits à la mendicité.
          1o Je déclare avec Verité que ni moy, ni aucuns francais refugiés ici, n’a connu cette Loy qui nous fait payer bien cher L’hospitalité.
          2o Cette Loi faitte avant la révolution francaise, n’a pas pu prévoir le cas forcé de L’émigration des colons francais chéz leurs alliés, et les États unis ayant garanti à la france ses colonies des West-Indies, n’ont-ils pas garanti par conséquent les propriétés des colons? cette loy n’est donc pas applicable aux colons francais que des malheurs trop Connus ont jetté Sur Cette terre hospitaliere Sans avoir pu prévoir, qu’ils Seroient dépouillés des débris de leur fortune en y abordant 
           3o Pourquoi ma femme et ses enfans privés de ma présence et qui alors étoient Censés la veuve et L’orphelin ont-ils été les Seuls dans l’état de Virginie soumis à Cette Loi Rigoureuse qui n’a jamais été appliquée à Norfolck, ni autres villes de cet état; ce dont j’ay des preuves matérielles.
          Ce sont des questions que je Soumets à Votre humanité et à Votre generosité.
          Pere d’une famille Nombreuse, partie créoles, partie Virginiens, réduit à L’indigence, à qui m’adresserai-je dans ma détresse? Es-ce à la cour de Justice, où à L’assemblée Législative de cet état? J’ose implorer le secours de Vos Lumieren. si mes foibles talents, fruits d’une éducation distinguée en france, pouvoient vous être de quelque utilité, Je consacrerois volontiers Le reste de mes Jours à Votre Service
          J’ay L’honneur d’être avec le plus profond respect Monsieur Votre très humble et très obéïssant Serviteur Alexander Burot
         
          Editors’ Translation
          
            Sir  Richmond 23 October 1809
            It is not at all Mr. Thomas Jefferson, president of the United States, whose name will be forever famous in the two hemispheres for having been able to ally the sublime qualities of a statesman with the virtues of a citizen, whom I address; it is Mr. Jefferson, Virginia planter and father of a family, to whom I have the honor of appealing in my misfortune.
             As a result of the calamities in Saint Domingue, I took refuge in this state beginning in the year 1796 with my wife and two children. Upon my arrival, I bought a plantation in the county of Chesterfield, and my wife made me the father of three more children born in Virginia. I also brought with me nine negro and mulatto domestics, whom I chose from my plantations in Saint Domingue to serve my family. When the French arrived at Saint Domingue, I returned there. The rupture of the Treaty of Amiens forced us to evacuate to the island of Cuba, which I left in accordance with the proclamations of the captain general of that Spanish island. Upon my arrival here the 1st of August of this year, I found all my negroes had been freed, my wife evicted from her plantation, having not been able to pay a mortgage in the absence of her laborers who had been freed, in a word, my family and myself reduced to beggary.
            1st I declare truthfully that neither I nor any of the French refugees here knew about this law that makes us pay very dearly for your hospitality.
            2d This law that was passed before the French Revolution, could not foresee the forced emigration of French colonists to the lands of their allies, and did not the United States, having guaranteed to France her colonies in the West Indies, consequently guarantee the property of its colonists? This law is therefore not applicable to French colonists who, thrown into this hospitable land by infamous misfortunes, were unable to foresee that they would be stripped of the remains of their fortunes upon landing.
             3d Why was it that my wife and her children, deprived of my presence and therefore considered a widow and orphans, were the only ones in the state of Virginia to be subjected to this rigorous law that was never applied in Norfolk, nor in other cities in this state; of which I have material proof.
            These are questions that I submit to your humanity and to your generosity.
            To whom will I, the father of a large family that is part Creole and part Virginian, reduced to indigence, appeal in my distress? Is it to the courts of justice, or to the legislative assembly of this state? I dare to implore the aid of your wisdom. If my feeble talents, the fruits of a distinguished education in France, might be of some use to you, I would willingly devote the rest of my days to your service.
            
            I have the honor of being with the deepest respect Sir your very humble and very obedient servant Alexander Burot
          
        